Opinion of the Court by
Judge Sampson
Reversing.
The indictment accused appellant Burke of the offenses of “unlawfully manufacturing, selling, bartering, possessing, giving away and keeping for sale, and transporting spirituous, vinous, malt and intoxicating liquors,” in Pike county, in June, 1924. A general demurrer was filed to the indictment by appellant and overruled by the court, to which ruling appellant excepted. The Commonwealth did not elect for which offense named in the indictment it would try appellant, and the court did not require such election. This was error necessitating a reversal of the judgment. We have so held in the cases of Caudill v. Commonwealth, 202 Ky. 730; Ash v. Commonwealth, 193 Ky. 452; Walker v. Commonwealth, 193 Ky. 426, and many others.
Judgment reversed for proceedings consistent with this opinion.